Title: To George Washington from William Phillips, 27 September 1780
From: Phillips, William
To: Washington, George


                        
                            Sir
                            New York September 27th 1780
                        
                        I take the liberty of sending you a deposition inclosed which Your Excellency cannot doubt the truth of as it
                            corresponds so exactly with the reports made to you, Sir, from Virginia, from Brigadier General Hamilton’s letters to me
                            which went to Your Excellency and from that British Officer’s letter to you, Sir, of which I have a Copy—It is quite
                            unnecessary for me to enlarge upon this subject, the cruel usage in breach of Treaty of the Convention Troops in this
                            instance must shock Your Excellency, as it does me and will do the World—I make no doubt but Your Excellency will exert
                            yourself in the behalf of these unfortunate Troops. I have the honour to be, Sir, with great personal respect, Your
                            Excellencys most Obedient and most humble servant
                        
                            W. Phillips
                        
                     Enclosure
                                                
                            
                                New York 26th Sepr 1780.
                            
                            The Deposition of Corporal Frene of the 62nd Regiment of Infantry.
                            Corporal Frene of the 62nd Regiment of Infantry deposes that he left the Barracks in Albemarle County,
                                Virginia, where the Troops of Convention are confined, on the Evening of the 4th day of September 1780. And that there
                                was on that day Twenty eight days Rations of Meat, and five days Rations of Indian Meal due to the Troops of
                                Convention—But on that day (the fourth of September) a Brigade of Waggons arrived, and in the Evening of the same day
                                before he left the Barracks there was one days Meat only issued to the Troops, which reduces the number of days due
                                to Seventy Seven. He also deposes that the Provision Store Houses were totally empty.
                            He further deposes that the Men of the Troops of Convention have been often, since last Spring, several
                                days without a Morsel to eat, and in particular they were without Meat, on the following days, viz. 31st August, 1st
                                September, 2d September, 3d September and 4th September, but that on the Evening of the fourth, as above deposed
                                there was issued to the Troops one days Ration of Meat.
                            He also deposes that he had heard that the American purchasing Commissary of Provisions, had been out
                                with a number of Waggons, but had returned to the Barracks before he, Corporal Frene, left it, without any Provisions,
                                not being able to purchase any in this Country. 
                            
                                Robt Frain
                                Sworn before me. Mathews Mayor
                            
                            
                                I do certify that Corporal Robert Frain of the 62d Regiment of Foot always while under my command
                                    behaved himself as an honest, sober, and diligent man, and as a NonCommissioned Officer on whom dependance can be
                                    put.
                            
                            
                                New York 26h Sepr 1780.
                                Henry Harnage
                                Major 62d Regt.
                            
                        
                        
                    